NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


HERMAN CHAMBERS, DOC #033836, )
                              )
           Petitioner,        )
                              )
v.                            )                 Case No. 2D18-123
                              )
WARDEN OF HARDEE CORRECTIONAL )
INSTITUTION,                  )
                              )
           Respondent.        )
                              )

Opinion filed June 6, 2018.

Petition for Writ of Certiorari to the
Circuit Court for Hardee County;
Donald G. Jacobsen, Judge.

Herman Chambers, pro se.

Beverly Brewster, Assistant General
Counsel, Department of Corrections,
Tallahassee, for Respondent.



PER CURIAM.

               Denied.



VILLANTI, KHOUZAM, and SALARIO, JJ., Concur.